Exhibit 10.1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

SUPPLY AGREEMENT

AMENDED AND RESTATED

BETWEEN

ASH STEVENS INC.

AND

CERUS CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SEC.

       PAGE 1.   PURCHASES AND DELIVERY    2 2.   PRODUCT FORECAST; RAW
MATERIALS; INVENTORY; MAINTENANCE FEES    3 3.   STABILITY STUDIES; REFERENCE
STANDARDS; OTHER SERVICES    4 4.   TRANSFER OF OWNERSHIP; SHIPMENT OF PRODUCTS
   4 5.   TERMINATION    5 6.   GUARANTEE    5 7.   WARRANTIES AND
INDEMNIFICATIONS    5 8.   CONFIDENTIAL INFORMATION    7 9.   INTELLECTUAL
PROPERTY    8 10.   COMPLIANCE WITH LAW    8 11.   OTHER PROVISIONS    9

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

    CROSS

REFERENCE

   EXHIBIT         PAGE SUMMARY    A    QUALITY AGREEMENT    A-1 SUMMARY    B   
SPECIFICATIONS    B-1 SUMMARY    C    PRICING    C-1

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

AMENDED AND RESTATED SUPPLY AGREEMENT

This Amended and Restated Supply Agreement (the “Supply Agreement”) is effective
on the date of the last signature hereto (“Effective Date”), by and between ASH
STEVENS INC., a Michigan corporation with its principal place of business at
5861 John C. Lodge Freeway, Detroit, Michigan 48202-3398 (“Ash Stevens”); and
CERUS CORPORATION, a Delaware corporation with its principal place of business
at 2550 Stanwell Drive, Concord, California 94520 (“Cerus”). Ash Stevens and
Cerus are each individually referred to in this Supply Agreement as a “Party”
and, collectively, as the “Parties”.

This Supply Agreement amends and restates the Supply Agreement entered into
between Ash Stevens and Cerus, effective November 14, 2002.

Ash Stevens agrees to manufacture Cerus proprietary S-59 compound (also known as
Amotosalen and referred to in this Supply Agreement as “Product” or “Products”)
in accordance with the terms and conditions of the Quality Agreement entered
concurrently with this Supply Agreement and incorporated by reference herein in
the attached Exhibit A (the “Quality Agreement”), and Product specifications set
forth in Exhibit B attached hereto (the “Specifications”). Products will be
manufactured and stored at Ash Stevens facilities located at, 18655 Krause
Street, Riverview, Michigan 48193. Cerus desires to purchase Products for use or
for inclusion in systems for resale by Cerus and/or its affiliates, distributors
and licensees (the “Systems”).

Ash Stevens acknowledges that all intellectual property relating to the Products
is the property of Cerus.

Prices of the Products are:

See EXHIBIT C.

Payment with respect to such Product shall be due [ * ] after receipt by Cerus
of the invoice with respect thereto; provided that if Cerus rejects such Product
pursuant to Section 7, then payment shall be due within [ * ] after receipt by
Cerus of both the replacement Product and Certificate of Analysis therefor
(assumes pre-delivery approval of Product sample). Cerus will provide
information on shipping address at the time of purchase. The “bill to” address
shall be Cerus Corporation, 2550 Stanwell Dr., Concord, CA 94520, unless
otherwise noted at the time of issuance of an Order (as further defined below in
Section 1 of this Supply Agreement).

This Supply Agreement will have an initial term (the “Initial Term”) which will
run from the Effective Date until December 31st, 2015, unless earlier terminated
by either Party pursuant to the provisions of this Supply Agreement.

Either Party may terminate this Supply Agreement without cause at the end of the
Initial Term by providing written notice of termination at least one (1) year in
advance of the effective termination date for a notice given to Ash Stevens, and
two (2) years in advance of the effective

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

termination date for a notice given to Cerus (each a “Notice of Termination”).
The Initial Term of the Supply Agreement shall be automatically extended for
successive extension periods of two (2) years each (the “Automatic Extension
Period(s)”), unless either Party provides the above-described Notice of
Termination before the termination date of the Initial Term or the
then-effective Automatic Extension Period, or unless the Supply Agreement is
otherwise terminated pursuant to the provisions of this Supply Agreement. The
Initial Term and Automatic Extension Periods are collectively referred to herein
as the “Term.”

Upon termination of this Supply Agreement, the provisions of Sections 6-10 of
the Terms and Conditions shall remain in effect in accordance with their terms.

TERMS AND CONDITIONS

1. PURCHASES AND DELIVERY

(a) Subject to paragraph (b), Ash Stevens shall sell Products to Cerus, and
Cerus shall purchase from Ash Stevens Products for use or resale at Cerus’
discretion anywhere in the world (also referred to hereinafter as “Territory”).
Cerus will order Products from Ash Stevens by placing purchase orders during the
Term of this Supply Agreement (“Orders”). Ash Stevens shall acknowledge promptly
each Cerus Order in writing and confirm delivery dates to destinations specified
by Cerus. As time is of the essence in meeting Cerus’ requirements for Product,
Ash Stevens shall ship Product in time to comply with Cerus’ required delivery
dates as specified in the Purchase Order, provided that the earliest such date
provides a lead-time of at least [ * ] to produce the Products after receipt of
starting materials by Ash Stevens. Ash Stevens is required to maintain a supply
of starting materials, as provided in Section 2, below. All sales of Products
shall be subject to the terms and conditions of this Supply Agreement and, to
the extent they specify quantities, destinations and delivery dates, to Cerus
Orders. This Supply Agreement shall not be subject to the terms, conditions or
provisions of any confirmation or business form of Ash Stevens or, except as
provided in the immediately preceding sentence, Cerus Orders. Ash Stevens shall
not be liable for failure or delay in filling Cerus Orders because of any cause
such as strikes, wars and Acts of God beyond the control of and occurring
without the fault of Ash Stevens; provided, however, that Ash Stevens shall
notify Cerus promptly of anticipated delays and shall use all reasonable efforts
to fill such Orders as soon as possible. Without limiting its other available
remedies, Cerus may cancel any Order, in whole or in part, which is delayed more
than [ * ].

(b) Nothing in this Supply Agreement will obligate Cerus to commence manufacture
of Systems incorporating Products or continue manufacture once production has
commenced. If Cerus discontinues manufacture of Systems incorporating the
Products, it shall be required to purchase and pay Ash Stevens for orders that
have been placed and for the fulfillment of which Ash Stevens has made
substantial preparations at the agreed pricing, prorated to the extent of
completion of such orders at the time of discontinuation.

2. PRODUCT FORECAST; RAW MATERIALS; INVENTORY; MAINTENANCE FEES

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Forecast. By [ * ] of each calendar year, Cerus shall provide Ash Stevens
with an annual delivery forecast estimating the quantity of Compound Cerus
anticipates that it will purchase from Ash Stevens for such calendar year (the
“Annual Forecast”). At such time Products are being ordered on [ * ] basis or
more than [ * ] are being produced per year, Cerus shall provide Ash Stevens
with a [ * ] rolling, delivery forecast estimating the quantity of Compound
Cerus anticipates that it will purchase from Ash Stevens in the periods
specified (the “Rolling Forecast”). Cerus shall update the Rolling Forecast
every [ * ]; and inform Ash Stevens as soon as possible if Cerus reasonably
expects that Orders for Compound would vary significantly (more than [ * ]) from
the Rolling Forecast. In any event, however, Cerus shall place firm orders for
the quantities shown in the most recent [ * ] Rolling Forecast.

(b) Changes. Cerus will place purchase orders to Ash Stevens for the manufacture
of Product. If Cerus subsequently cancels or modifies a purchase order for any
reason, Cerus shall be required to pay Ash Stevens a pro-rated amount based on
the extent of completion of the order at the time of the cancellation or
modification. Upon receipt of such notification by Cerus, Ash Stevens shall
promptly provide Cerus with an invoice outlining the expenses incurred up to
that date for the manufacture of Product. Payment terms and lead times are
respectively described in the Preamble and paragraph (a) of Section 1 of this
Supply Agreement.

(c) Starting Materials. Ash Stevens will use its best efforts at all times to
maintain [ * ] supply of starting materials for the Product. Ash Stevens will
provide Cerus with an itemization of the quantity of such materials maintained
upon request and will promptly notify Cerus in the event of any difficulty, or
anticipated difficulty, in obtaining any starting material. In the event of any
termination of this Supply Agreement by Cerus, other than for breach by Ash
Stevens, Cerus will be required to purchase at [ * ] cost any unexpired starting
materials that are dedicated to the Products up to a maximum of [ * ]. Cerus
shall also have the right to purchase any starting materials at [ * ] cost in
the event of termination of this Supply Agreement for any reason other than
breach by Cerus of this Supply Agreement.

(d) Storage. Ash Stevens will store up to [ * ] of finished Product inventory
without any storage charge or carrying charge to Cerus. Upon request, Ash
Stevens will provide Cerus with an update of the quantity of such inventory
maintained. If Cerus requires storage of greater quantities, Ash Stevens may
charge Cerus a reasonable storage charge. Such inventory will be stored at Ash
Stevens’ Riverview Michigan GMP warehouse; this facility must be suited for
storage of the Product and shall be subject to Cerus’ inspection and approval.
Ash Stevens must notify Cerus of any changes in storage location or storage
conditions for the Product. Ash Stevens will provide to Cerus upon the Effective
Date of this Supply Agreement, and each anniversary date thereof, a certificate
of all-risk insurance in the amount of at least [ * ], naming Cerus as an
additional insured as its interests may appear. Ash Stevens shall maintain an
inventory of Product primary reference standard and provide same to Cerus’
contractors upon request.

(e) Security Interest. Ash Stevens hereby grants Cerus a security interest in
all finished Product inventory and work-in-process and in all starting materials
and other property used in the production of Products to secure the performance
of Ash Stevens’ obligations under

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

this Supply Agreement. Ash Stevens agrees to execute appropriate UCC financing
statements and other documents necessary or appropriate to evidence or perfect
this security interest.

(f) Samples At Cerus’ request, Ash Stevens will pre-ship a sample of Product
from each lot to Cerus (or at Cerus’ direction, to Cerus’ designee) upon
completion of that lot. Each sample will be accompanied by a Certificate of
Analysis for the sample.

(g) Maintenance Fee. If Cerus has ordered, by December 31 of any calendar year,
less than [ * ] of product for such calendar year, Cerus will pay Ash Stevens, a
maintenance fee, as follows:

 

If the Amount Ordered is:

   Maintenance Fee

Less than [ * ] but more than [ * ]

   [ * ]

Less than [ * ] but more than [ * ]

   [ * ]

Less than [ * ] but more than [ * ]

   [ * ]

Less than [ * ] but more than [ * ]

   [ * ]

Less than [ * ]

   [ * ]

The maintenance fee is in consideration of Ash Stevens’ continuous support for
the Product.

3. STABILITY STUDIES; REFERENCE STANDARDS; OTHER SERVICES

Ash Stevens agrees to conduct stability studies on finished Products, [ * ] in
accordance with a protocol approved by Cerus. Ash Stevens agrees to qualify and
maintain an inventory of Product primary reference standard and to provide same
to Cerus’ contractors upon request. From time to time, Cerus may make requests
for other services that are beyond the scope of routine manufacture, including,
but not limited to, Product change (as further detailed in the Quality
Agreement). For each of the above, the scope of work, pricing, and terms, will
be outlined in an amendment to this contract or in a work order, each deemed to
be incorporated into this Supply Agreement and governed by its terms and
conditions. For avoidance of doubt, a “work order” shall mean a written, signed
order for the performance by Ash Stevens of mutually-agreed services.

4. TRANSFER OF OWNERSHIP; SHIPMENT OF PRODUCTS

Title and ownership to Products shall pass to Cerus at the time of their release
as finished Products by Ash Stevens, whether or not such Products are being
immediately shipped to Cerus or further stored as inventory by Ash Stevens,
pursuant to paragraphs (c) and/or (d) of Section 2 of this Supply Agreement. Ash
Stevens shall ship the Products to destinations specified by Cerus by mutually
agreed upon carriers. Unless otherwise agreed to in writing, Cerus shall pay all
normal freight charges. Ash Stevens shall include a packing list in each
shipment of the Products providing the following information: (i) Cerus Purchase
Order No.; (ii) Cerus Product Code; (iii) Quantity; (iv) Ash Stevens Lot Number
and (v) Certificate of Analysis. Ash Stevens shall also fax a copy of each
packing list to the destination and to Cerus (to the

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

address specified by Cerus, which may be different from the destination) for
each shipment at the time of shipment. Ash Stevens will also include a material
safety data sheet (MSDS) in each shipment. Detailed requirements and procedures
relating to packaging and shipment of Product should be included in the Master
Batch Records (as further defined in the Quality Agreement) collected and
maintained by Ash Stevens with respect to the Product.

5. TERMINATION

Either Cerus or Ash Stevens may terminate this Supply Agreement for any material
breach by the other Party [ * ] after written notice containing details of the
breach if the breach remains uncured at the end of the notice period. Either
Party may terminate this Supply Agreement effective immediately with written
notice if the other Party shall file for bankruptcy, shall be adjudicated
bankrupt, shall take advantage of applicable insolvency laws, shall make an
assignment for the benefit of creditors, shall be dissolved or shall have a
receiver appointed for its property. Cerus shall have the right to terminate
this Supply Agreement immediately if Ash Stevens breaches its warranties
contained in Section 7 or its guarantee contained in Section 6 under this Supply
Agreement. If this Supply Agreement is terminated due to breach by Ash Stevens,
such termination will not relieve Ash Stevens of its obligation to deliver
Products ordered by Cerus prior to receipt of written notice of such
termination, except to the extent Cerus cancels such Orders.

6. GUARANTEE

All Products sold to Cerus are hereby guaranteed by Ash Stevens, as of the date
of their receipt by Cerus or its designee , to meet the Specifications and
requirements specified by Cerus under this Supply Agreement, and, to be, on such
date, not adulterated or misbranded within the meaning of the United States
Federal Food, Drug and Cosmetic Act (the “Act”), or amendments thereto, and any
similar federal, state or local laws or regulations, and not an article which
may not, under the provisions of the Act, be introduced into interstate
commerce.

7. WARRANTIES AND INDEMNIFICATIONS

(a) ASH STEVENS WARRANTS THAT IT POSSESSES GOOD AND MARKETABLE TITLE TO THE
PRODUCTS SOLD TO CERUS UNDER THIS SUPPLY AGREEMENT AND THAT SUCH PRODUCTS ARE
FREE FROM DEFECTS IN MANUFACTURE, WORKMANSHIP AND MATERIALS, AND ARE IN
COMPLIANCE WITH THE SPECIFICATIONS REFERENCED IN EXHIBIT B. ALL IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY ARE EXPRESSLY
DISCLAIMED. ASH STEVENS MAKES NO REPRESENTATION OR WARRANTY WITH REGARD TO THE
SAFETY OR EFFICACY OF THE PRODUCT OR QUALIFICATION OF THE PRODUCT AS A
PHARMACEUTICAL COMPOUND OR OF NON-INFRINGEMENT.

(b) Cerus will indemnify and hold harmless Ash Stevens and Ash Stevens’
suppliers against any and all claims, actions, causes of action, liabilities,
losses, costs, damages or expenses (including reasonable attorneys’ fees) to the
extent arising out of or in consequence of (1) Cerus’ negligence (including that
of its suppliers) and/or misconduct or (2) [ * ], provided

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

that Cerus shall not be obligated to indemnify Ash Stevens from any liability to
the extent caused by Ash Stevens or its suppliers’ negligence or misconduct.

(c) Ash Stevens will indemnify and hold harmless Cerus against any and all
claims, actions, causes of action, liabilities, losses, costs, damages or
expenses (including reasonable attorneys’ fees) to the extent arising out of or
in consequence of (1) Ash Stevens’ negligence (including that of its suppliers)
and/or misconduct or (2) [ * ], provided that Ash Stevens shall not be obligated
to indemnify Cerus from any liability to the extent caused by Cerus’ negligence
or misconduct.

(d) Each Party agrees to give the others prompt written notice of any claims
made, including any claims asserted or made by any governmental authority, for
which the other might be liable under the foregoing indemnification, together
with the opportunity to defend, negotiate and settle such claims. Each Party
will cooperate fully with the others in defending or otherwise resolving any
such action, and each indemnified Party in any such action may at its option and
expense be represented in such action. Neither Cerus nor Ash Stevens shall be
responsible or bound by any compromise made by the other Party without their
prior written consent, which shall not be unreasonably withheld.

EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 7 OF THIS SUPPLY AGREEMENT, IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE MANUFACTURE, USE OR PERFORMANCE OF THE PRODUCTS.

(e) Ash Stevens shall obtain and keep in force during the Term of this Supply
Agreement comprehensive liability insurance covering each occurrence of bodily
injury (including death) and property damage in an amount of not less than [ *
], including:

(i) Blanket Contractual Liability; and

(ii) Blanket Broad Form Property Damage

The insurance policy shall be endorsed to name Cerus as additional insured and
to provide for written notification to Cerus by the insurer not less than [ * ]
prior to cancellation, expiration or modification. A certificate of insurance
evidencing compliance with this Section and referencing this Supply Agreement
shall be furnished to Cerus by Ash Stevens within [ * ] of this Supply
Agreement’s Effective Date and on each anniversary date thereof.

8. CONFIDENTIAL INFORMATION

8.1. General. Each Party shall maintain in confidence all Confidential
Information of the other Party, as defined in Section 8.2, and shall not use,
disclose or grant use of such Confidential Information, except as expressly
authorized by this Supply Agreement. A Party may disclose Confidential
Information of the other Party to employees requiring access thereto for the
purposes of this Supply Agreement, provided, however, that prior to making any
such disclosures, each such employee shall be apprised of the duty and
obligation to maintain

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

such Confidential Information in confidence and not to use such information for
any purpose other than in accordance with the terms and conditions of this
Supply Agreement. Each Party agrees to take all steps necessary to ensure that
the Confidential Information received shall be maintained in confidence
including such steps as it takes to prevent the disclosure of its own
proprietary and confidential information of like character. Both Parties agree
that this Supply Agreement shall be binding upon its affiliates, and upon the
employees of such Party and its affiliates. Each Party shall take all steps
necessary to ensure that its affiliates and employees will comply with the terms
and conditions of this Supply Agreement.

8.2 Definitions. As used in this Supply Agreement, the term “Confidential
Information” shall mean any information disclosed by either Party to the other
Party in the performance of this Supply Agreement, whether in oral, written,
graphic or electronic form. For the purposes of this Supply Agreement, “Ash
Stevens Confidential Information” shall mean any and all standard operating
procedures relating to the business of Ash Stevens. “Cerus Confidential
Information” shall mean any and all data and information relating to, contained
or embodied in, the INTERCEPT Blood System; S-59 (amotosalen); information
regarding plans for research development, present and future products, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers.

8.3 Exclusions. The term “Confidential Information” shall not be deemed to
include information which: (i) is now, or hereafter becomes, through no act or
failure to act on the part of the recipient Party, generally known or available;
(ii) is known by the recipient Party at the time of receiving such information
as evidenced by its records; (iii) is hereafter furnished to the recipient Party
by a third party, as a matter of right and without restriction or disclosure; or
(iv) is the subject or a written permission to disclose provided by the other
Party.

8.4 Authorized Disclosures. Notwithstanding any other provision of this Supply
Agreement, disclosure of Confidential Information shall not be precluded if such
disclosure:

(a) is in response to a valid order of a court or other governmental body of the
United States or any political subdivision thereof; provided, however, that the
Party shall first have given notice to the other Party and shall have made a
reasonable effort to obtain a protective order requiring that the Confidential
Information so disclosed be used only for the purposes for which the order was
issued;

(b) is otherwise required by law or regulation; provided that the disclosing
Party shall first have given notice to the other and shall have made a
reasonable effort to obtain a protective order requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required; or

(c) is otherwise necessary to establish rights or enforce obligations under this
Supply Agreement, but only to the extent that any such disclosure is necessary.

9. INTELLECTUAL PROPERTY

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Ash Stevens shall make prompt written disclosure to Cerus and hereby assigns
to Cerus all right, title and interest in and to any inventions, methods,
processes, developments, improvements, know-how or trade secrets which Ash
Stevens, its employees or agents may solely or jointly conceive or reduce to
practice in the course of or as a result of any development or change control
relating to the commercialization of the Product (collectively the “Intellectual
Property”). Without limiting the generality of the preceding sentence, it is
understood and agreed by the Parties that any and all standard operating
procedures relating to the business of Ash Stevens that are not specific to the
INTERCEPT Blood System or Cerus shall be owned by Ash Stevens; and, that any and
all data and information, relating to, contained or embodied in, the INTERCEPT
Blood System and S-59 (amotosalen) shall be owned by Cerus.

(b) Ash Stevens will assist Cerus in obtaining and enforcing United States and
foreign proprietary rights relating to any and all Intellectual Property. To
that end Ash Stevens will execute, verify and deliver such documents and perform
such other acts (including appearing as a witness) as Cerus may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such proprietary rights and the assignment thereof. In addition,
Ash Stevens will execute, verify and deliver assignments of such proprietary
rights to Cerus. Cerus shall compensate Ash Stevens at a reasonable rate for the
time actually spent by Ash Stevens at Cerus’ request on such assistance.

(c) In the event Cerus is unable for any reason, after reasonable effort, to
secure Ash Stevens’ signature on any document needed in connection with the
actions specified in Section 9(b), Ash Stevens hereby irrevocably designates and
appoints Cerus and its duly authorized officers and agents as its agent and
attorney-in-fact, to act for and in its behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of Section 9(b) with the same legal force and effect as if executed by
Ash Stevens.

(d) Ash Stevens agrees and acknowledges that it shall acquire no rights of any
kind whatsoever with respect to any patents, copyrights, trademarks, trade
secrets or other proprietary rights of Cerus as a result of Ash Stevens’
performance under this Supply Agreement or otherwise.

10. COMPLIANCE WITH LAW

The Parties represent that they are and will remain in compliance with all
applicable laws, regulations and orders relating to the manufacture of the
Products.

11. OTHER PROVISIONS

(a) This Supply Agreement, Addendums, amendments and work orders thereto,
together with the provisions of the Quality Agreement that are incorporated by
reference herein, contain the entire agreement between the Parties relating to
the subject matter of this Supply Agreement and any other understandings between
the Parties relating to the subject matter of this Supply Agreement are
superseded by this Supply Agreement. None of the terms of this Supply Agreement
shall be deemed to be waived or amended by either Party unless such a waiver

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

or amendment specifically references this Supply Agreement and is in writing
signed by the Party to be bound.

(b) All notices and demands required or permitted to be given or made pursuant
to this Supply Agreement shall be in writing and effective when personally given
or when placed in an envelope and deposited in the United States mail postage
prepaid, addressed as follows:

 

If to Cerus:

  

If to Ash Stevens:

Cerus Corporation

   Ash Stevens Inc.

2550 Stanwell Drive

   861 John C. Lodge Freeway

Concord, CA 94520

   Detroit, MI 48202-3398

Attention: Vice President, Legal Affairs

   Attention: President

or to such other address as to which either Party may notify the other.

(c) This Supply Agreement shall be binding upon and inure to the benefit of the
Parties, their successors and assigns. This Supply Agreement shall be
assignable: (i) by Cerus, in whole or in part, without the consent of Ash
Stevens to any Affiliate of Cerus; (ii) by either Party with the written consent
of the other; or (iii) by either Party without the consent of the other to the
purchaser of substantially all the assets of its business to which this Supply
Agreement relates. Any attempted assignment that does not comply with the terms
of this Section shall be void.

(d) This Supply Agreement is deemed to have been executed in and shall be
governed by and construed according to the laws of the State of Michigan,
applicable to contracts made and to be performed in that State. If particular
portions of this Supply Agreement are ruled unenforceable, such portions shall
be deleted and all other terms and conditions of this Supply Agreement shall
remain in full force and effect.

(e) Unless expressly approved in advance and in writing by Cerus, respectively,
Ash Stevens shall make no reference to Cerus or to the subject matter of this
Supply Agreement in any publicity, advertising or other public statements or
documents either during or after the Term of this Supply Agreement. This shall
not apply to such reference or disclosure required by law or governmental
agency. Notwithstanding the foregoing, Ash Stevens shall be authorized to
publicly disclose that it is a contract manufacturer to Cerus for the synthesis
of the Product.

(f) The relationship of the Parties under this Supply Agreement shall be and at
all times remains one of independent contractors. No Party is an employee, agent
or legal representative of the other Party or shall have any authority to assume
or create obligations on the other Party’s behalf.

(g) Cerus or Cerus’ designee (with Cerus’ authorization) may audit upon
reasonable notice Ash Stevens manufacturing (excluding confidential cost
information) and quality books and records once per calendar year for the
purpose of confirming compliance with the terms of this Supply Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(h) Ash Stevens shall manufacture and supply Products exclusively for Cerus and
Cerus’ designees pursuant to this Supply Agreement. Ash Stevens shall not during
the Term and for a period of [ * ] following the expiration of the Term or
termination pursuant to an uncured material breach by Ash Stevens of this Supply
Agreement, manufacture or supply Products or substantially equivalent products
to any other person or entity anywhere in the world without Cerus’ express
written permission.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Supply Agreement.

 

ASH STEVENS INC.

      

CERUS CORPORATION

By:

 

/s/ Stephen A. Munk

    By:  

/s/ Kevin Green

Name:

 

Stephen A. Munk

    Name:   Kevin Green

Title:

 

President and CEO

    Title:  

Vice-President, Finance and Chief

Accounting Officer

Date:

 

23 August 2011

    Date:   1 September 2011

EXHIBITS A-C ATTACHED HERETO ARE PART OF THIS SUPPLY AGREEMENT

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A

QUALITY AGREEMENT

QUALITY AGREEMENT

BETWEEN

ASH STEVENS INC.

AND

CERUS CORPORATION

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SEC.

        PAGE 12.    RESPONSIBILITIES    1 13.    REGULATORY RESPONSIBILITY    1
14.    QUALITY ASSURANCE    2 15.    PRODUCTION REQUIREMENTS    2 16.    PRODUCT
TESTING    3 17.    PRODUCT RELEASE AND PRODUCT SHIPMENT    3 18.    PRODUCT
ACCEPTANCE    3 19.    PRODUCT CHANGES    4 20.    DOCUMENT RETENTION    4 21.
   AUDITS AND INSPECTIONS    5

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

CROSS

REFERENCE

  

EXHIBIT

       

PAGE

  SECTION 1    1   

RESPONSIBILITIES

     1-1            

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

QUALITY AGREEMENT

This Quality Agreement for Manufacture, Testing and Release of S-59 (the
“Quality Agreement”) is entered into by and between ASH STEVENS INC., a Michigan
corporation with its principal place of business at 5861 John C. Lodge Freeway,
Detroit, Michigan 48202-3398 (“Ash Stevens”); and CERUS CORPORATION, a Delaware
corporation with its principal place of business at 2550 Stanwell Drive,
Concord, California 94520 (“Cerus”). Ash Stevens and Cerus are each individually
referred to in this Quality Agreement as a “Party” and, collectively, as the
“Parties”.

This Quality Agreement supplements the Amended and Restated Supply Agreement
entered into between Ash Stevens and Cerus (the “Supply Agreement”), pursuant to
which Ash Stevens agrees to manufacture Cerus proprietary S-59 compound (also
known as Amotosalen and referred to herein as “Product” or “Products) in
accordance with Specifications and quality requirements agreed to with Cerus.

This Quality Agreement will be in effect concurrently with the Supply Agreement
and will terminate upon the termination of the Supply Agreement. It is expected
that this Quality Agreement will be amended from time to time, and will be
reviewed annually or as needed to ensure it remains current with regulatory
requirements.

TERMS AND CONDITIONS

1. RESPONSIBILITIES

The responsibilities of the Parties with respect to quality obligations are
outlined in Exhibit 1 attached hereto (the “Responsibilities”).

2. REGULATORY RESPONSIBILITY

(a) Cerus is responsible for submitting the necessary information and/or
documentation to various regulatory agencies (including local competent
authorities) and notified bodies for Cerus as per applicable regulations and/or
requirements as it relates to the manufacture, testing, or holding of Product(s)
by Ash Stevens.

(b) [ * ] will maintain [ * ] for the Products. [ * ] will provide [ * ]
relevant to [ * ]. [ * ] will maintain [ * ] for the Products.

(c) Ash Stevens will provide Cerus with access to documentation relating to the
production, labeling, testing, or holding of each lot of Product(s), whether
released or rejected, from the raw material stage up through and until
completion of a batch, including, but not limited to, manufacturing processes
and analytical test methods (the “Master Batch Record(s)”).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Furthermore, within [ * ] following termination or expiration of the Supply
Agreement, or upon request by Cerus, Ash Stevens shall deliver to Cerus a copy
of the Master Batch Records. Ash Stevens will also provide documentation
necessary for submission to regulatory agencies relating to the facilities,
equipment, personnel, and/or any other information requested by a regulatory
agency, notified body or competent authority. If such information is considered
proprietary to Ash Stevens, Ash Stevens will communicate such information
directly to the regulating agency. Cerus will notify Ash Stevens and provide
copies of any written requests by regulatory agencies for information relating
to Ash Stevens processes.

(d) Except as necessary to comply with applicable laws and regulations, Ash
Stevens will not independently interact (includes oral conversations or written
correspondence) directly with any regulatory agency, competent authority, or
notified body, excluding the FDA, in regards to the Product without the
participation of and/or prior written approval of Cerus, unless such
interactions are part of a normal surveillance audit of the quality management
system. Ash Stevens will notify Cerus of any findings that relate directly to
Cerus Product, the facility or the quality systems necessary to produce Cerus
Product within [ * ] of receiving such notification, if reasonably possible.

3. QUALITY ASSURANCE

(a) All Products shall meet the Specifications and shall be subjected to a
quality control inspection and final release by Ash Stevens in accordance with
Ash Stevens’ quality control standards and systems and the most current
requirements for active pharmaceutical ingredient (API) production. Ash Stevens
will comply with the responsibilities set forth in the form attached as Exhibit
1 to this Quality Agreement.

(b) If any customer of Cerus rejects or returns Product as a result of quality
issues, Cerus shall notify Ash Stevens in writing within [ * ]. If Ash Stevens
so requests, Cerus will return any such Products to Ash Stevens at Ash Stevens’
expense.

(c) In the event that any Party receives any complaint regarding the Product, it
shall notify the other Party within [ * ]. [ * ] will be responsible for
evaluating these complaints and responding to [ * ] in writing. [ * ] will make
an evaluation of each complaint it receives and will conduct all follow-up and
communication which it deems appropriate.

4. PRODUCTION REQUIREMENTS

(a) Ash Stevens will manufacture the Products in accordance with the approved
Master Batch Records. Any critical deviations will be reported within [ * ] to
Cerus. Additionally, Ash Stevens will supply and maintain, as specified, all
required suitable facilities, adequately trained staff, suitable equipment, and
other production materials necessary to perform the manufacture and storage of
the Product in accordance with the specified production and testing procedures
and applicable standards, directives or regulations for API production.

(b) Cerus will monitor the production operations through oversight of Ash
Stevens systems through periodic audits, monitoring of production quality
metrics, and interactions necessary to resolve issues related to the production
processes.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

5. PRODUCT TESTING

(a) Ash Stevens is responsible for providing and maintaining suitable
facilities, adequately trained staff, and suitable test equipment to perform
routine inspection of incoming materials, and in-process testing and lot release
in accordance with the scope of the Manufacturing Agreement and in compliance
with applicable regulations.

(b) Ash Stevens is responsible for collecting specified in-process and/or QC
test samples and conducting routine testing according to qualified or validated
test methods.

(c) Ash Stevens is also responsible for qualifying Products, primary reference
standards and annual stability studies at Cerus’ request. All testing will be
performed at Cerus’ request.

6. PRODUCT RELEASE AND PRODUCT SHIPMENT

(a) Ash Stevens QA will review and provide disposition of completed, executed
lot documentation for bulk Product. Ash Stevens will provide a release package
to Cerus, which will include copies of applicable manufacturing and test data
contained in the Batch Record and an Ash Stevens QA-approved Certificate of
Analysis, to Cerus within [ * ] of release of product.

(b) Ash Stevens QA will review and provide completed executed packaging and
shipping documentation to Cerus within [ * ] of shipment of the Product.

7. PRODUCT ACCEPTANCE

(a) Cerus has the right to inspect or audit bulk Product after production for
integrity and adherence to the Specifications, directly or through its designee.
Upon receipt of the Certificate of Analysis (“CoA”) for such bulk Product, Cerus
(directly or through its designee) shall promptly conduct a reasonable
inspection of such accompanying CoA for quantity and quality conformity. Unless
Cerus or its designee notifies Ash Stevens in writing, within [ * ] from a
receipt of a CoA, that it rejects a CoA of Product (a “Notice of Rejection”) for
failure to conform to Specifications or failure to have been manufactured in
accordance with regulatory requirements, Cerus shall be deemed to have accepted
such bulk Product.

(b) Cerus has the right to inspect or audit repackaged Product following receipt
of a shipment for integrity and adherence to the Specifications, directly or
through its designee. Upon receipt of the shipping documentation for such
repackaged Product, Cerus (directly or through its designee) shall promptly
conduct a reasonable inspection of such shipping documentation for quantity and
quality conformity. Unless Cerus or its designee notifies Ash Stevens in
writing, within [ * ] from a receipt of a shipment, that it rejects a shipment
of Product (a “Notice of Rejection”) for failure to conform to Specifications or
failure to have been manufactured in accordance with regulatory requirements,
Cerus shall be deemed to have accepted such Product.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) If Cerus rejects any of the Products, it shall promptly notify Ash Stevens.
Upon receipt of a Notice of Rejection, Ash Stevens shall immediately arrange to
receive back the rejected Lot(s) of the Product. Ash Stevens may, within [ * ]
have an agent inspect such goods for non-conformity, otherwise, such inspection
shall be made on return of the non-conforming Products to Ash Stevens. If there
is a dispute as to whether any portion of any shipment of the Product is not in
compliance, such dispute shall be resolved by having a representative of Ash
Stevens observe the performance of the analytical testing by Cerus or Cerus’
designee personnel or by having one of their representatives observe the
performance of the analytical testing by Ash Stevens’ personnel. If the
discrepancy results cannot be resolved in this manner, the testing shall be
performed by an independent, mutually acceptable, qualified third party.

(d) Rework of Product rejected by Cerus will only be performed following a
mutually agreed upon plan. Routine issues that are identified and resolved
during manufacturing and product testing will be documented in the Product’s
Batch Record and will be approved by Ash Stevens. All reworked material must
meet final release requirements.

(e) If a lot of Product is rejected, Ash Stevens will schedule another
production run as soon as commercially reasonable thereafter and will deliver a
new lot of Product if so requested in writing by Cerus.

(f) Unless Ash Stevens commits unlawful acts during the production, testing, or
release of the Product, all liability of Ash Stevens shall end upon satisfactory
compliance of the Products with agreed upon specification.

8. PRODUCT CHANGES

(a) For any Product changes proposed by Ash Stevens, Ash Stevens will initiate
this change by submitting a written change request to Cerus. For changes that
are proposed for Product-specific materials, labels, packaging materials,
product or production processes, Cerus must approve the change prior to
implementation. Cerus will be responsible for all changes to the Product,
regardless of who first initiated the change.

(b) Cerus may initiate a change by submitting the Cerus change control form to
Ash Stevens. Ash Stevens will review the change, evaluate the feasibility and
consequences, and provide feedback to Cerus on the manufacturability of the
changed design, as applicable.

9. DOCUMENT RETENTION

Ash Stevens will retain all executed manufacturing documentation, test and
release records according to their written procedures. No records relating to
Cerus product will be destroyed without prior written approval from Cerus.

10. AUDITS AND INSPECTIONS

(a) Ash Stevens will allow Cerus access to their facilities and personnel, [ * ]
for the purposes of routine regulatory compliance audits according to Cerus
written procedures and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

according to a schedule mutually agreed upon by Cerus and Ash Stevens, not
expected to exceed [ * ] but generally with [ * ] prior notification. Ash
Stevens will allow Cerus expedited access to their facilities and personnel for
“for cause” audits as may be warranted by repeated or otherwise significant
compliance failures of which Cerus will provide written notification at least [
* ] prior to the requested audit. Ash Stevens will respond to all observations
from audits within the number of business days indicated on the audit report
submitted to them by Cerus. If the parties agree that corrective action is
required, time frames for completion will be provided in the response.

(b) If Ash Stevens is notified of a regulatory authority inspection of the
Product, Ash Stevens will inform Cerus in writing within [ * ] of receiving such
notification, and Cerus will cooperate with Ash Stevens throughout the audit
process.

(c) If Cerus is notified of a regulatory authority inspection of the Product,
Cerus will inform Ash Stevens in writing within [ * ] of receiving such
notification, and Ash Stevens will cooperate with Cerus throughout the audit
process.

(d) Cerus will have the right to be present during all regulatory authority
inspections for the Product that is manufactured, held, or tested at Ash Stevens
site(s). Both Cerus and Ash Stevens will make every effort possible to provide
information requested by a regulatory authority, if they have such information
available, within [ * ] of receipt of the request. It is the responsibility of
the party being audited to address all observations, citations, or notifications
of compliance deficiencies in a timely manner. Ash Stevens will provide Cerus
sufficient evidence of correction of any non-conformity that could reasonably
impact Product quality

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Quality Agreement.

 

ASH STEVENS INC.       CERUS CORPORATION

By:

 

/s/ Gary. A. Baker

    By:  

/s/ John Hull

Name:

  Gary A. Baker     Name:   John Hull

Title:

  Vice-President, Quality Systems     Title:  

Senior Director, Regulatory

Compliance and Quality

Date:

  29 Aug 2011     Date:   August 31, 2011

EXHIBIT 1 ATTACHED HERETO IS PART OF THIS QUALITY AGREEMENT

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT 1

RESPONSIBILITIES

(A) Ash Stevens Responsibilities

 

  1. Maintain Specifications and test methods for S-59 Compound, and Packaging
Materials and Labeling according to Cerus requirements.

 

  2. Sample and maintain reserve samples.

 

  3. Test and perform quality release of Product primary reference standard, Raw
Materials, Intermediates, Finished Product, Packaging Materials, and Labeling
according to IDE, PMA, and master file submissions and approved specification
requirements.

 

  4. Provide notification to Cerus Quality Assurance of any change to Production
or Test Records, SOPs, Raw Material Specifications or Test Methods.

 

  5. Perform testing as directed by master records, protocols, or analytical
test requests.

 

  6. Maintain manufacturing and packaging records as approved by Cerus.

 

  7. Perform cleaning procedures per current API requirements.

 

  8. Perform cleaning and process validation per protocol approved by Cerus and
Ash Stevens.

 

  9. Review and forward all deviation reports to Cerus for review as part of
batch record documentation.

 

  10. Provide Master Batch Records and other related manufacturing documentation
regarding Product, upon request by Cerus.

 

  11. Review and forward copy of executed batch records, test records,
Certificates of Analysis, and related documents, as required, to Cerus Quality
Assurance for review.

 

  12. Provide Certificate of Analysis, if requested, to support Cerus and
partners in and outside US markets.

 

  13. Maintain facility and critical systems in a current state of compliance
and validation per API requirements.

 

  14. Agree to regular audits by Cerus and/or Cerus’ designee at mutually
acceptable times.

 

  15. Support Cerus regulatory submissions by providing information requested in
a timely manner.

 

  16. Notify Cerus immediately of pending regulatory authority audits related to
S-59. Provide results of any audit, whether or not related to Cerus
manufacturing.

 

  17. Perform shipping validations at Cerus’ expense, annual product reviews and
product stability studies

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(B) Cerus Responsibilities

 

  1. Provide Ash Stevens with current, approved regulatory documents including
details for the production of S-59 Compound, Specifications for S-59 Compound,
Intermediates, and Raw Materials, Packaging Materials, and Labeling.

 

  2. Provide to or approve Ash Stevens current approved and validated (if
non-compendial) test methods for S-59 compound.

 

  3. Approve master manufacturing and packaging documents. If changes are
indicated, provide edited copies to ASI to facilitate revision.

 

  4. Provide storage and transportation requirements to Ash Stevens.

 

  5. Provide Ash Stevens with authorization to manufacture.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT B

PRODUCT SPECIFICATIONS

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT C

PRODUCT PRICING OF S-59 (AS OF 2011)

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.